United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-31048
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAMES M. SAM, SR.,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 6:96-CR-60002-2
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     James M. Sam, Sr., federal prisoner # 09186-035, seeks to

appeal from an order of the district court construing the motion

he titled “Defendant’s Motion to Correct Illegal Sentence;

District Court Imposed Sentence Beyond the Legal Jurisdiction” as

a successive 28 U.S.C. § 2255 application and transferring it to

this court.    Sam argues that his sentence was based, in part,

upon a prior conviction that did not exist.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-31048
                               -2-

     Sam is attempting to appeal an order of the district court

transferring his motion to this court.   We lack jurisdiction to

hear an appeal from the district court’s transfer order.   See

Brinar v. Williamson, 245 F.3d 515, 517-18 (5th Cir. 2001).

Therefore, the appeal is dismissed.

     APPEAL DISMISSED.